      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 1 of 47




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JANE DOE 1,                                   )
                                              )
            Plaintiff,                        )
                                              ) CIVIL ACTION FILE
      v.                                      ) NO. 1:19-CV-03840-WMR
                                              )
RED ROOF INNS, INC., FMW RRI, NC, LLC,        )
RED ROOF FRANCHISING, LLC, RRI WEST           )
MANAGEMENT, LLC, VARAHI HOTEL, LLC,           )
WESTMONT HOSPITALITY GROUP, INC.,             )
RRI III, LLC, HSI CHAMBLEE, LLC,              )
SUB-SU HOTEL GP, LLC, WHG SU                  )
ATLANTA, LLC, WHG SU ATLANTA LP,              )
CC&S DEVELOPMENT, LLC, VARAHI, LLC,           )
AND KUZZINS BUFORD, LLC                       )
                                              )
            Defendants.                       )

                     VARAHI HOTEL, LLC’S ANSWER TO
                      SECOND AMENDED COMPLAINT


                                        HAWKINS PARNELL & YOUNG, LLP

                                        Warner S. Fox
                                        Georgia Bar No. 272654
303 Peachtree Street, NE                wfox@hpylaw.com
Suite 4000                              C. Shane Keith
Atlanta, Georgia 30308                  Georgia Bar. No. 411317
T: 404-614-7400                         skeith@hpylaw.com
F: 404-614-7500                         Elliott C. Ream
                                        Georgia Bar. No. 528281
                                        eream@hpylaw.com
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 2 of 47




                     VARAHI HOTEL, LLC’S ANSWER TO
                      SECOND AMENDED COMPLAINT

      COMES NOW Varahi Hotel, LLC (“Varahi”), a Defendant in the above-

referenced matter, and hereby files its Answer to Plaintiff Jane Doe 1’s (“Plaintiff”)

Second Amended Complaint [DOC. 305], stating as follows:

                            AFFIRMATIVE DEFENSES

                        FIRST AFFIRMATIVE DEFENSE

      The Second Amended Complaint does not plausibly allege facts sufficient

to infer that Varahi knew or should have known of alleged sex trafficking at the

Smyrna Red Roof Inn or that Varahi participated in a sex trafficking venture.

                       SECOND AFFIRMATIVE DEFENSE

Plaintiff has failed to state a claim upon which relief can be granted.

                        THIRD AFFIRMATIVE DEFENSE

Some or all of Plaintiff’s claims are barred by the applicable statutes of limitations.

                       FOURTH AFFIRMATIVE DEFENSE

      Some or all of Plaintiff’s claims are barred by the doctrines of acquiescence,

waiver, unclean hands, estoppel, and/or laches.




                                          1
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 3 of 47




                       FIFTH AFFIRMATIVE DEFENSE

      To the extent Plaintiff has settled or compromised any of her claims, such

claims are barred by accord and satisfaction.

                       SIXTH AFFIRMATIVE DEFENSE

      The doctrines of comparative negligence, contributory negligence and

apportionment of damages are or may be applicable in this matter.

                     SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s injuries were the result of the conduct of persons or entities over

whom Varahi had no control or responsibility.

                      EIGHTH AFFIRMATIVE DEFENSE

      Varahi’s conduct did not evidence willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which would raise the

presumption of conscious indifference to consequences.

           ANSWER TO THE SECOND AMENDED COMPLAINT

      Varahi hereby responds to the individually numbered paragraphs of

Plaintiff’s Second Amended Complaint as follows:




                                         2
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 4 of 47




1.    The allegations of Paragraph 1 of the Second Amended Complaint are

conclusory in nature, and Varahi denies these allegations against the “Defendants”

collectively to the extent they pertain to Varahi. Otherwise, Varahi is without

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 1.

2.    The allegations of Paragraph 2 of the Second Amended Complaint are

conclusory in nature, and Varahi denies these allegations against the “Defendants”

collectively to the extent they pertain to Varahi. Otherwise, Varahi is without

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 2.

3.    The allegations of Paragraph 3 of the Second Amended Complaint are

conclusory in nature, and Varahi denies these allegations against the “Defendants”

collectively to the extent they pertain to Varahi. Otherwise, Varahi is without

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 3.




                                        3
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 5 of 47




4.    The allegations of Paragraph 4 of the Second Amended Complaint are

conclusory in nature, and Varahi denies these allegations against the “Defendants”

collectively to the extent they pertain to Varahi. Otherwise, Varahi is without

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 4.

5.    Paragraph 5 of the Second Amended Complaint does not contain any factual

allegations to which a response is required, but to the extent any allegations in

Paragraph 5 pertain to Varahi and require a response, they are denied.

                                 THE PARTIES

6.    Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 6 of the Second Amended Complaint.

                               Smyrna Red Roof

7.    Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 7 of the Second Amended Complaint.

8.    Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 8 of the Second Amended Complaint.

9.    Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 9 of the Second Amended Complaint.



                                        4
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 6 of 47




10.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 10 of the Second Amended Complaint.

11.   Admitted.

12.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 12 of the Second Amended Complaint.

13.   Paragraph 13 of the Second Amended Complaint is conclusory in nature

and does not contain any factual allegations to which a response is required, but

to the extent any allegation against the “Smyrna Red Roof Defendants” collectively

pertains to Varahi, it is denied.

                                    Atlanta Red Roof

14.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 14 of the Second Amended Complaint.

15.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 15 of the Second Amended Complaint.

                             Suburban Extended Stay

16.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 16 of the Second Amended Complaint.

17.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 17 of the Second Amended Complaint.
                                           5
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 7 of 47




18.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 18 of the Second Amended Complaint.

19.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 19 of the Second Amended Complaint.

20.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 20 of the Second Amended Complaint.

                                    Microtel

21.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 21 of the Second Amended Complaint.

22.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 22 of the Second Amended Complaint.

23.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 23 of the Second Amended Complaint.

24.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 24 of the Second Amended Complaint.

25.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 25 of the Second Amended Complaint.




                                        6
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 8 of 47




                           JURISDICTION & VENUE

26.   Varahi admits that this Court has subject matter jurisdiction over this

lawsuit pursuant to 28 U.S.C. § 1331 because Plaintiff asserts claims arising under

18 U.S.C. § 1595(a). Varahi admits that this Court has subject matter jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 only to the extent her

claim under federal law remain pending.

27.    Varahi admits the allegation of Paragraph 27 of the Second Amended

Complaint as it pertains to Varahi. Otherwise, Varahi is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 27.

28.   Varahi admits that venue is proper in this district. Varahi denies the

remaining allegations Paragraph 28 of the Second Amended Complaint as they

pertain to Varahi . Otherwise, Varahi is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

28.




                                         7
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 9 of 47




                           FACTUAL ALLEGATION

I.    THE SMYRNA RED ROOF

      A.    The Trafficking of Jane Doe 1 At the Smyrna Red Roof.

29.   Paragraph 29 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

30.   Paragraph 30 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

31.   Paragraph 31 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

32.   Paragraph 32 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.
                                        8
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 10 of 47




33.   Varahi admits that for some period of time there was a signage stating that

no refunds would be given after a person was in a room for more than 15 minutes.

Varahi denies that the signage was an “attempt to disguise the bustling sex trade

taking place on its property.” Varahi further denies that there was “a bustling sex

trade taking place on its property. All other portions of this paragraph are denied.

34.   Varahi admits that for some period of time there was a signage stating that

no refunds would be given after a person was in a room for more than 15 minutes.

All other portions of this paragraph are denied.

35.   Denied.

36.   Denied.

37.   Denied.

38.   Denied.

39.   Paragraph 39 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.




                                         9
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 11 of 47




40.   Paragraph 40 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

41.   Paragraph 41 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

42.   Paragraph 42 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

43.   Paragraph 43 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.




                                        10
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 12 of 47




44.   Paragraph 44 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

45.   Paragraph 45 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

46.   Paragraph 46 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

47.   Paragraph 47 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.




                                        11
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 13 of 47




48.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 48 of the Second Amended Complaint.

49.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 49 of the Second Amended Complaint.

50.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 50 of the Second Amended Complaint.

51.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 51 of the Second Amended Complaint.

52.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 52 of the Second Amended Complaint.

53.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 53 of the Second Amended Complaint.

54.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 54 of the Second Amended Complaint.

55.   As it relates to Varahi, denied. As to the remaining allegations of this

paragraph, Varahi is without knowledge or information sufficient to form a belief

as to the truth of those allegations.

56.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 56 of the Second Amended Complaint.
                                        12
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 14 of 47




57.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 57 of the Second Amended Complaint.

58.   As it relates to Varahi, denied. As to the remaining allegations of this

paragraph, Varahi is without knowledge or information sufficient to form a belief

as to the truth of those allegations.

59.   Paragraph 59 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

60.   Paragraph 60 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

61.   Defendant admits that in some instances the hotel manager, Bob Patel,

would reply to certain online postings. The remainder of the allegations of this

paragraph are denied as stated.




                                        13
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 15 of 47




62.   Paragraph 62 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

63.   Paragraph 63 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

64.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 64 of the Second Amended Complaint.

65.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 65 of the Second Amended Complaint.

66.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 66 of the Second Amended Complaint.

67.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 67 of the Second Amended Complaint.

68.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 68 of the Second Amended Complaint.



                                        14
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 16 of 47




69.   Varahi is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 69 of the Second Amended Complaint.

70.   As it relates to Varahi, denied. Varahi is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

70 of the Second Amended Complaint.

71.   As it relates to Varahi, denied. Varahi is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

71 of the Second Amended Complaint.

72.   As it relates to Varahi, denied. Varahi is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

72 of the Second Amended Complaint.

73.   Paragraph 73 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

74.   Paragraph 74 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.
                                         15
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 17 of 47




75.   Paragraph 75 of the Second Amended Complaint contains allegations that

are conclusory in nature and does not contain any factual allegations to which a

response is required; but to the extent any allegations pertain to Varahi, they are

denied.

      B.    The Smyrna Red Roof Defendants

76.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

77.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         16
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 18 of 47




78.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

79.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

80.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         17
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 19 of 47




81    The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

82.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

83.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         18
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 20 of 47




84.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

85.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

86.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         19
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 21 of 47




87.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

88.   Varahi admits that it bought the Smyrna Red Roof Inn in December 2012.

The remaining allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

89.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

90.   Admitted.




                                         20
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 22 of 47




91.   The allegations of this paragraph are argumentative and assume facts not in

evidence and Vahari denies the final clause of this paragraph. Vahari admits that

it did receive revenue from the rental of rooms at the Smyrna Red Roof Inn at the

times that it owned it.

92.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

93.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

94.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.
                                         21
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 23 of 47




95.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

96.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

97.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         22
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 24 of 47




98.    The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

99.    Admitted.

100.   The allegations of this paragraph are not directed to and do not involve

Varahi, thus no response is required of Varahi to this paragraph. To the extent

that the Court deems that a response is required of Varahi, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

101.   To Defendant’s knowledge, it has a contract with Red Roof Franchising,

LLC; as to the remaining allegations of this paragraph, Varahi is without

knowledge or information sufficient to form a belief as to the truth of such

allegations.

102.   The allegations of this paragraph – including all of its subparts - are not

directed to and do not involve Varahi, thus no response is required of Varahi to

this paragraph.



                                         23
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 25 of 47




II.    THE ATLANTA RED ROOF

Answer to Paragraphs 103 through 131: The allegations of Paragraphs 103 through

131 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and the allegations stand denied.

III.   THE SUBURBAN EXTENDED STAY

Answer to Paragraphs 132 through 171: The allegations of Paragraphs 132 through

171 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and the allegations stand denied.

IV.    THE MICROTEL INN & SUITES

Answer to Paragraphs 172 through 201: The allegations of Paragraphs 172 through

201 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and the allegations stand denied.




                                        24
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 26 of 47




                                   COUNTS
                Violations of the Georgia Racketeer Influenced
                        and Corrupt Organizations Act
           (Allegations Common to Counts I-II, V-VI, IX-X, XIII-XIV

202.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

203.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

204.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

205.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

206.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

207.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.


                                         25
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 27 of 47




208.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

209.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

210.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

211.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

212.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

213.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.



                                         26
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 28 of 47




214.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

215.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

216.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

217.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

218.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

219.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.



                                         27
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 29 of 47




220.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

221.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

222.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

223.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

224.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

225.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.



                                         28
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 30 of 47




226.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, as it relates to Varahi,

denied.

                                  COUNT I
Violations of the Georgia Racketeer Influenced and Corrupt Organizations Act
                             O.C.G.A. § 16-14-4(c)
  (Against Smyrna Red Roof Defendant: Westmont, RRI, Varahi, FMW, Red
                       Roof Franchising, and RRI West)

227.   Varahi repeats and incorporates by reference its responses to the allegations

set forth in Parts I.A-B. and Paragraphs 202-226 of the Second Amended

Complaint above as if fully set forth herein.

228.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

229.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

230.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

231.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

232.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

                                         29
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 31 of 47




233.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

234.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

235.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

236.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

237.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

238.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.




                                        30
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 32 of 47




                                 COUNT II
Violations of the Georgia Racketeer Influenced and Corrupt Organizations Act
                             O.C.G.A. § 16-14-4(a)
  (Against Smyrna Red Roof Defendant: Westmont, RRI, Varahi, FMW, Red
                       Roof Franchising, and RRI West)

239.   Varahi repeats and incorporates by reference its responses to the allegations

set forth in Parts I.A-B. and Paragraphs 202-226 of the Second Amended

Complaint above as if fully set forth herein.

240.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

241.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

242.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

243.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

244.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

245.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.



                                         31
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 33 of 47




246.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

                              COUNT III
                         TVPRA, 18 USC § 1595
  (Against Smyrna Red Roof Defendant: Westmont, RRI, Varahi, FMW, Red
                    Roof Franchising, and RRI West)

247.   Varahi repeats and incorporates by reference its responses to the allegations

set forth in Parts I.A-B. of the Second Amended Complaint above as if fully set

forth herein.

248.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

249.   Varahi repeats and incorporates by reference its responses to the allegations

set forth in Parts I.A-B. and Paragraphs 202-226 of the Second Amended

Complaint above as if fully set forth herein.

250.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

251.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

252.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.


                                         32
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 34 of 47




253.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

254.   Varahi repeats and incorporates by reference its responses to the allegations

set forth in Parts I.A-B. of the Second Amended Complaint above as if fully set

forth herein and denies the allegations of this paragraph as they relate to it.

255.   Varahi admits that it has owned and managed the Smyrna Red Roof Inn

since December 2012. The remaining allegations of this paragraph are denied.

256.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

257.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

258.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

259.   Varahi admits that it is a franchisee of Red Roof Franchising. As to Vahari,

the remaining allegations of this paragraph do not relate to Varahi and thus no

response is required.
                                         33
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 35 of 47




260.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

261.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

262.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

263.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

264.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.




                                         34
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 36 of 47




265.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.

266.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.

267.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.

268.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.




                                         35
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 37 of 47




269.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.

270.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.

271.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.

272.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi.    To the extent a response is required, the remaining

allegations of this paragraph do not relate to Varahi and thus no response is

required.

273.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.



                                         36
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 38 of 47




274.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

275.   As to Vahari, denied. The remaining allegations of this paragraph do not

relate to Varahi and thus no response is required.

                              COUNT IV
                              Negligence
  (Against Smyrna Red Roof Defendant: Westmont, RRI, Varahi, FMW, Red
                    Roof Franchising, and RRI West)

276.   Varahi repeats and incorporates by reference its responses to the allegations

set forth in Parts I.A-B. of the Second Amended Complaint above as if fully set

forth herein.

277.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, denied as stated.

278.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, denied as stated.

279.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, denied as stated.

280.   This paragraph and all of it subparts are denied as to Varahi.




                                         37
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 39 of 47




281.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

282.   This paragraph calls for and states a legal conclusion and, thus, no response

is required of Varahi. To the extent a response is required, denied as stated.

283.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

284.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

285.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

286.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.




                                         38
       Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 40 of 47




287.   The allegations of this paragraph of the Second Amended Complaint are not

directed at Varahi. Varahi is without knowledge or information sufficient to form

a belief as to the truth of such allegations and the allegations stand denied.

288.   Denied as to Varahi.

289.   Denied as to Varahi.

290.   Denied as to Varahi.

291.   Denied as to Varahi.

                                  COUNT V
          Violations of the Georgia Racketeer Influenced and Corrupt
                    Organizations Act O.C.G.A. § 16-14-4(c)
        (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                     RRI West, and Red Roof Franchising)

Answer to Paragraphs 292 through 303: The allegations of Paragraphs 292 through

303 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         39
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 41 of 47




                                 COUNT VI
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(a)
       (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                    RRI West, and Red Roof Franchising)

Answer to Paragraphs 304 through 311: The allegations of Paragraphs 304 through

311 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                COUNT VII
                          TVPRA, 18 U.S.C. § 1595
       (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                    RRI West, and Red Roof Franchising)

Answer to Paragraphs 312 through 330: The allegations of Paragraphs 312 through

330 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         40
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 42 of 47




                               COUNT VIII
                                Negligence
       (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                    RRI West, and Red Roof Franchising)

Answer to Paragraphs 331 through 345: The allegations of Paragraphs 331 through

345 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                 COUNT IX
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(c)
 (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG SU LP,
                         WHG SU LLC, and SUB-SU)

Answer to Paragraphs 346 through 357: The allegations of Paragraphs 346 through

357 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         41
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 43 of 47




                                  COUNT X
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(a)
 (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG SU LP,
                         WHG SU LLC, and SUB-SU)

Answer to Paragraphs 358 through 365: The allegations of Paragraphs 358 through

365 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                               COUNT XI
                         TVPRA, 18 U.S.C. § 1595
 (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG SU LP,
                       WHG SU LLC, and SUB-SU)

Answer to Paragraphs 366 through 382: The allegations of Paragraphs 366 through

382 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         42
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 44 of 47




                               COUNT XII
                               Negligence
 (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG SU LP,
                       WHG SU LLC, and SUB-SU)

Answer to Paragraphs 383 through 397: The allegations of Paragraphs 383 through

397 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                 COUNT XIII
          Violations of the Georgia Racketeer Influenced and Corrupt
                    Organizations Act O.C.G.A. § 16-14-4(c)
           (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

Answer to Paragraphs 398 through 409: The allegations of Paragraphs 398 through

409 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                 COUNT XIV
          Violations of the Georgia Racketeer Influenced and Corrupt
                    Organizations Act O.C.G.A. § 16-14-4(a)
           (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

Answer to Paragraphs 410 through 417: The allegations of Paragraphs 410 through

417 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.
                                         43
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 45 of 47




                                COUNT XV
                          TVPRA, 18 U.S.C. § 1595
          (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

Answer to Paragraphs 418 through 434: The allegations of Paragraphs 418 through

434 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                COUNT XVI
                                 Negligence
          (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

Answer to Paragraphs 435 through 447: The allegations of Paragraphs 435 through

447 of the Second Amended Complaint are not directed at Varahi. Varahi is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                     DENIAL

      Any allegation contained in Plaintiff’s Second Amended Complaint which

has not been expressly admitted herein is denied.

                                 JURY DEMAND

      Varahi hereby demands a trial by jury on all triable claims.




                                         44
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 46 of 47




                              PRAYER FOR RELIEF

      WHEREFORE, having answered Plaintiff’s Second Amended Complaint,

Varahi prays that all claims against it be dismissed, with all costs taxed to the

Plaintiff, and for such other further relief as this Court deems just and proper.

      Respectfully submitted, this 3rd day of September, 2020.

                                              HAWKINS PARNELL & YOUNG, LLP


                                              Warner S. Fox
                                              Georgia Bar No. 272654
303 Peachtree Street, NE                      wfox@hpylaw.com
Suite 4000                                    C. Shane Keith
Atlanta, Georgia 30308                        Georgia Bar. No. 411317
T: 404-614-7400                               skeith@hpylaw.com
F: 404-614-7500                               Elliott C. Ream
                                              Georgia Bar. No. 528281
                                              eream@hpylaw.com
                                              Counsel for Varahi Hotels, LLC




                                         45
      Case 1:19-cv-03840-WMR Document 382 Filed 09/03/20 Page 47 of 47




JANE DOE 1 v. RED ROOF INNS, INC., et al.
USDC N.D. Ga., CAFN 1:19-CV-03840-WMR

                        CERTIFICATE OF COMPLIANCE

      In accordance with the Local Rules, counsel for Varahi certifies that

VARAHI HOTEL, LLC’S ANSWER TO SECOND AMENDED COMPLAINT

was prepared using Book Antiqua 13-point font.

                           CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2020, I electronically filed VARAHI

HOTEL, LLC’S ANSWER TO SECOND AMENDED COMPLAINT with the

Clerk of Court using the CM/CF system, which will automatically send email

notification of such filing to all counsel of record.

                                               HAWKINS PARNELL & YOUNG, LLP


                                               Warner S. Fox
                                               Georgia Bar No. 272654
303 Peachtree Street, NE                       wfox@hpylaw.com
Suite 4000                                     C. Shane Keith
Atlanta, Georgia 30308                         Georgia Bar. No. 411317
T: 404-614-7400                                skeith@hpylaw.com
F: 404-614-7500                                Elliott C. Ream
                                               Georgia Bar. No. 528281
                                               eream@hpylaw.com
                                               Counsel for Varahi Hotels, LLC




                                           1
